DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the prefabricated structure, the overhead structure, the electrical, computer, or HVAC equipment, the walkable decking, and the in-plant structure must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites, “said receive” and “said bae element” and it appears this language is intended to recite, “said receiver" and “said base element.”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-20 of copending Application No. 17/008,036 (reference application) (presently abandoned, but with a petition for revival pending) in view of Greenholt et al (“Greenholt”) (US 2013/0308303).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1 of the pending application and claim 1 of ‘036, each discloses a main runner, a first end, a second end, an elongated body, a hanger element, a main body element, a connecting element, a top element, a middle element, a bottom element, a first side element, a second side element, a base element, and a hollow interior cavity, but fails to disclose the connecting element as I-shaped.  
However, Greenholt discloses the connecting element as I shaped (Fig. 1, 144, 146).
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the main runner of ‘036 to have the connecting element as I-shaped in order to simplify design and to connect elements linearly horizontally to the main runner.  In general, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.	
Re claim 2 of the pending application and claim 1 of ‘036, each discloses a the top element with a pair of receiving channels.  
Re claims 3-5 of the pending application and claims 3-5 of ‘036, each discloses a second pair of receiving channels and the channels as threaded.
Re claims 6-7, 10 of the pending application and claims 6-7 and 11 of ‘036, each discloses a pair of opposing flanges shaped to accept a ceiling panel and a base element being threaded.  
Re claim 11 of the pending application and claim 12 of ‘036, each discloses a modular ceiling system, a plurality of main runners, a plurality of cross-T’s, a first end, a second end, an elongated body, a hanger element, a main body element, a connecting element, a top element, a middle element, a bottom element, a first side element, a second side element, a base element, and a hollow interior cavity, but fails to disclose the connecting element as I-shaped.  
However, Greenholt discloses the connecting element as I shaped (Fig. 1, 144, 146).
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the main runner of ‘036 to have the connecting element as I-shaped in order to simplify design and to connect elements linearly horizontally to the main runner.  In general, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.	
Re claims 12-17 of the pending application and claims 13-18 of ‘036, each discloses a prefabricated structure, the group of claim 13, suspension from an overhead structure, at least one bracket, electrical, computer or HVAC equipment, and walkable decking.  
Re claim 18 of the pending application and claim 19 of ‘036, each discloses a method, a modular ceiling system, a plurality of main runners, a plurality of cross-T’s, a first end, a second end, an elongated body, a hanger element, a main body element, a connecting element, a top element, a middle element, a bottom element, a first side element, a second side element, a base element, and a hollow interior cavity, but fails to disclose the connecting element as I-shaped.  
However, Greenholt discloses the connecting element as I shaped (Fig. 1, 144, 146).
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the main runner of ‘036 to have the connecting element as I-shaped in order to simplify design and to connect elements linearly horizontally to the main runner.  In general, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.	
Re claim 19 of the pending application and claim 20 of ‘036, each discloses a prefabricated structure the group thereof.  
Claims 8-9 and 20 are rejected as being dependent on a rejected claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “said U-shaped hanger” in line 7. There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “said hanger element” and will be intpereted as such.
Re claim 10, claim 10 recites, “said base element receiver” in line 1. There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “said receiver” and will be intpereted as such.
Re claim 11, claim 11 recites, “said plurality” in line 2, “said beam” in line 6. There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “said plurality of main runners” and “each main runner” and will be intpereted as such.
Re claim 14, claim 14 recites, “said hangers” in line 2. There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “said hanger element” and will be intpereted as such.
Re claim 18, claim 18 recites, “said plurality” in line 2, “said beam” in line 6. There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “said plurality of main runners” and “each main runner” and will be intpereted as such.
Claims 2-9, 12-13, 15-17 and 19-20- are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9 is/are rejected under 35 U.S.C. 102a12 as being anticipated by Greenholt et al (“Greenholt”) (US 2013/0308303).
Re claim 1, Greenholt discloses a main runner (50) for use in a ceiling grid for a fabricated structure ([0043]) comprising: 
a first end (one end of 50) and an opposing second end (a second end of 50), with an elongated body (50) extending therebetween (Fig. 5), said body (50) having a cross-section (Fig. 5) comprising: 	
a hanger element (56) generally in the configuration of a U-shape (Fig. 5) and having an open top end (top end of 50) adapted to accept hardware for suspending said main runner from an overhead structure (56 is capable of accepting hardware for suspending said main runner from an overhead structure); 
a main body element (58) extending generally perpendicularly downward (Fig. 5) from a base (base of 56) of said U-shaped hanger (56);
a generally orthogonal I-shaped connecting element (144/146) comprising: 
a top element (146) comprising a top side (top side of 146) and an opposing bottom side (bottom side of 146), said top side (top side of 146) of said top element (146) connected generally perpendicularly (Fig. 5) to said main body element (58); 
a middle element (between 144/146) extending generally perpendicularly downward (Fig. 5) from said bottom side (bottom side of 146) of said top element (146); 
a bottom element (144) comprising a top side (top side of 144) and an opposing bottom side (bottom side of 144) and a first distal end (one end of 144) and an opposing second distal end (another end od 144), said top side (top side of 144) of said bottom element  (144) connected generally perpendicularly (Fig. 5) to said middle element (between 144/146);   
a first side element (80) extending generally perpendicularly downward (Fig. 5, indirectly) from said first distal end (one end of 144) of said bottom element (14); 
a second side element (82) extending generally perpendicularly downward (Fig. 5, indirectly) from said second distal end (another end of 144) of said bottom element (144), said second side element (82) being generally parallel with (Fig. 5) said first side element (80); and 
a base element (70, 120) connected generally perpendicularly (Fig. 5) to said first side element (80) and said second side element (82);
wherein said bottom element (144, indirectly), said first side element (80), said second side element (820, and said base element (70, 120) define a hollow interior cavity (within 24); and 
wherein top element (146), said bottom element (144), and base element (70, 120) are each generally perpendicular (Fig. 5) to each of said main body element (58), said middle element (between 144/16), first side element (80), and said second side element (82).
The phrase, “adapted to accept hardware for suspending said main runner from an overhead structure” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 8, Greenholt discloses the main runner of claim 1, wherein said base element (70, 120) comprises a receiver (122, 126, 136, 138) disposed in a bottom side (bottom portion of 70) thereof (Fig. 5).
Re claim 9, Greenholt discloses the main runner of claim 8, wherein said receive (122, 126, 1236, 138) is generally perpendicularly disposed (Fig. 5) in said bae element (70, 120).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenholt et al (“Greenholt”) (US 2013/0308303) in view of Tornqvist (US 2017/0292269).
Re claim 6, Greenholt discloses the main runner of claim 1, but fails to disclose wherein said base element comprises a pair of opposing flanges extending laterally therefrom.
However, Tornqvist discloses wherein said base element (Fig. 2 proximate 240) comprises a pair of opposing flanges (220) extending laterally therefrom (Fig. 2).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the main runner of Greenholt wherein said base element comprises a pair of opposing flanges extending laterally therefrom as disclosed by Tornqvist in order to allow a user to simply slide a ceiling panel thereon, without the need for special tools, and to allow the ceiling panel to rest on the main runner, as flanges of this kind are very well-known and common in the art.
Re claim 7, Greenholt as modified discloses the main runner of claim 6, Tornqvist discloses wherein said pair of opposing flanges (220) are sized and shaped to accept a ceiling panel (300) on a top side thereof (Fig. 1).
Re claim 10, Greenholt discloses the main runner of claim 9, but fails to disclose wherein said base element receiver is threaded.
However, Tornqvist discloses wherein said base element receiver (240) is threaded ([0017]). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the main runner of Greenholt wherein said base element receiver is threaded as disclosed by Tornqvist in order to facilitate attaching materials to the rail ([0017]) in a secure manner.  

Claim(s) 11-12, 14-15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenholt et al (“Greenholt”) (US 2013/0308303).
Re claim 11, Greenholt discloses a modular ceiling system (Fig. 5) comprising:
a main runner (50) for use in a ceiling grid for a fabricated structure ([0043]) comprising: 
a first end (one end of 50) and an opposing second end (a second end of 50), with an elongated body (50) extending therebetween (Fig. 5), said body (50) having a cross-section (Fig. 5) comprising: 	
a hanger element (56) generally in the configuration of a U-shape (Fig. 5) and having an open top end (top end of 50) adapted to accept hardware for suspending said beam from an overhead structure (56 is capable of accepting hardware for suspending said main runner from an overhead structure); 
a main body element (58) extending generally perpendicularly downward (Fig. 5) from a base (base of 56) of said U-shaped hanger (56);
a generally orthogonal I-shaped connecting element (144/146) comprising: 
a top element (146) comprising a top side (top side of 146) and an opposing bottom side (bottom side of 146), said top side (top side of 146) of said top element (146) connected generally perpendicularly (Fig. 5) to said main body element (58); 
a middle element (between 144/146) extending generally perpendicularly downward (Fig. 5) from said bottom side (bottom side of 146) of said top element (146); 
a bottom element (144) comprising a top side (top side of 144) and an opposing bottom side (bottom side of 144) and a first distal end (one end of 144) and an opposing second distal end (another end od 144), said top side (top side of 144) of said bottom element  (144) connected generally perpendicularly (Fig. 5) to said middle element (between 144/146);   
a first side element (80) extending generally perpendicularly downward (Fig. 5, indirectly) from said first distal end (one end of 144) of said bottom element (14); 
a second side element (82) extending generally perpendicularly downward (Fig. 5, indirectly) from said second distal end (another end of 144) of said bottom element (144), said second side element (82) being generally parallel with (Fig. 5) said first side element (80); and 
a base element (70, 120) connected generally perpendicularly (Fig. 5) to said first side element (80) and said second side element (82);
wherein said bottom element (144, indirectly), said first side element (80), said second side element (820, and said base element (70, 120) define a hollow interior cavity (within 24); and 
wherein top element (146), said bottom element (144), and base element (70, 120) are each generally perpendicular (Fig. 5) to each of said main body element (58), said middle element (between 144/16), first side element (80), and said second side element (82),
	but fails to disclose a plurality of main runners, and a plurality of cross-Ts, each ross-T in said plurality of cross-T’s affixed to at least one main runner in said plurality of main runners to form a generally orthogonal ceiling grid system. 
	However, in an alternative embodiment (Fig. 1), Greenholt discloses a plurality of main runners (1040 in one direction), and a plurality of cross-Ts (1040 in the other direction), each cross-T (1040 in the other direction) in said plurality of cross-T’s (1040 in the other direction) affixed to at least one main runner (1040 in one direction) in said plurality of main runners (1040 in one direction) to form a generally orthogonal ceiling grid system (1020).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular ceiling system of Greenholt with a plurality of main runners, and a plurality of cross-Ts, each ross-T in said plurality of cross-T’s affixed to at least one main runner in said plurality of main runners to form a generally orthogonal ceiling grid system as disclosed in the alternative embodiment of Greenholt in order to provide a finished ceiling surface, or to conceal an older damaged ceiling ([0002]), as these features are very well-known and common in the art, and are the typical use of main runners.
The phrase, “adapted to accept hardware for suspending said beam from an overhead structure” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 12, Greenholt as modified discloses the modular ceiling system of claim 11, wherein said plurality of main runners (1040 in one direction) are connected at said first end (one end of 1040) and said second end (another end of 1040) to opposing walls of a prefabricated structure (Fig. 1).
Re claim 14, Greenholt as modified discloses the modular ceiling system of claim 11, wherein said plurality of main runners (50, 1040) are suspended from an overhead structure ([0003]) by connecting said hangers (top at 1340) to said overhead structure ([0003]).
Re claim 15, Greenholt as modified discloses the modular ceiling system of claim 11, wherein said each cross-T (1040 in the other direction) in said plurality of cross-Ts (1040 in the other direction) is affixed to a main runner (1040 in one direction) in said plurality of main runners (1040 in one direction) by at least one bracket (Fig. 3A 1320).
Re claim 18, Greenholt discloses a ceiling (Fig. 5, [0008]) for installation over a prefabricated or in-plant structure ([0001], as this is a statement of intended use) comprising:
a main runner (50) for use in a ceiling grid for a fabricated structure ([0043]) comprising: 
a first end (one end of 50) and an opposing second end (a second end of 50), with an elongated body (50) extending therebetween (Fig. 5), said body (50) having a cross-section (Fig. 5) comprising: 	
a hanger element (56) generally in the configuration of a U-shape (Fig. 5) and having an open top end (top end of 50) adapted to accept hardware for suspending said beam from an overhead structure (56 is capable of accepting hardware for suspending said main runner from an overhead structure); 
a main body element (58) extending generally perpendicularly downward (Fig. 5) from a base (base of 56) of said U-shaped hanger (56);
a generally orthogonal I-shaped connecting element (144/146) comprising: 
a top element (146) comprising a top side (top side of 146) and an opposing bottom side (bottom side of 146), said top side (top side of 146) of said top element (146) connected generally perpendicularly (Fig. 5) to said main body element (58); 
a middle element (between 144/146) extending generally perpendicularly downward (Fig. 5) from said bottom side (bottom side of 146) of said top element (146); 
a bottom element (144) comprising a top side (top side of 144) and an opposing bottom side (bottom side of 144) and a first distal end (one end of 144) and an opposing second distal end (another end od 144), said top side (top side of 144) of said bottom element  (144) connected generally perpendicularly (Fig. 5) to said middle element (between 144/146);   
a first side element (80) extending generally perpendicularly downward (Fig. 5, indirectly) from said first distal end (one end of 144) of said bottom element (14); 
a second side element (82) extending generally perpendicularly downward (Fig. 5, indirectly) from said second distal end (another end of 144) of said bottom element (144), said second side element (82) being generally parallel with (Fig. 5) said first side element (80); and 
a base element (70, 120) connected generally perpendicularly (Fig. 5) to said first side element (80) and said second side element (82);
wherein said bottom element (144, indirectly), said first side element (80), said second side element (820, and said base element (70, 120) define a hollow interior cavity (within 24); and 
wherein top element (146), said bottom element (144), and base element (70, 120) are each generally perpendicular (Fig. 5) to each of said main body element (58), said middle element (between 144/16), first side element (80), and said second side element (82),
	but fails to disclose a plurality of main runners, and a plurality of cross-Ts, each ross-T in said plurality of cross-T’s affixed to at least one main runner in said plurality of main runners to form a generally orthogonal ceiling grid system, and a method. 
	However, in an alternative embodiment (Fig. 1), Greenholt discloses a plurality of main runners (1040 in one direction), and a plurality of cross-Ts (1040 in the other direction), each cross-T (1040 in the other direction) in said plurality of cross-T’s (1040 in the other direction) affixed to at least one main runner (1040 in one direction) in said plurality of main runners (1040 in one direction) to form a generally orthogonal ceiling grid system (1020).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular ceiling system of Greenholt with a plurality of main runners, and a plurality of cross-Ts, each ross-T in said plurality of cross-T’s affixed to at least one main runner in said plurality of main runners to form a generally orthogonal ceiling grid system as disclosed in the alternative embodiment of Greenholt in order to provide a finished ceiling surface, or to conceal an older damaged ceiling ([0002]), as these features are very well-known and common in the art, and are the typical use of main runners.
	In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ceiling of Greenholt to be used in a method such as by providing and affixing, in order to provide a finally assembled product, as is the normal and logical manner of use/assembly.  
The phrase, “adapted to accept hardware for suspending said beam from an overhead structure” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 20, Greenholt as modified discloses the method  of claim 18, wherein said fixing is performed using at least one bracket (Fig. 3A 1320).

Claim(s) 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenholt et al (“Greenholt”) (US 2013/0308303) in view of Huang (US 2011/0167747).
Re claim 13, Greenholt as modified discloses the modular ceiling system of claim 12, but fails to disclose wherein said prefabricated structure is selected from the group consisting of: an in-plant office; a data center; a clean room; a medical examination, testing, diagnostic, laboratory, or treatment room; a quarantine or isolation room; and a botanical grow room.
However, Huang discloses wherein said prefabricated structure (Fig. 1) is selected from the group consisting of: an in-plant office; a data center; a clean room ([0002]); a medical examination, testing, diagnostic, laboratory, or treatment room; a quarantine or isolation room; and a botanical grow room.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular ceiling system of Greenholt wherein said prefabricated structure is selected from the group consisting of: an in-plant office; a data center; a clean room; a medical examination, testing, diagnostic, laboratory, or treatment room; a quarantine or isolation room; and a botanical grow room as disclosed by Huang in order to provide a hygienic area free from dust and dirt ([0002]).
Re claim 19, Greenholt as modified discloses the method of claim 18, but fails to disclose wherein said prefabricated structure is selected from the group consisting of: an in-plant office; a data center; a clean room; a medical examination, testing, diagnostic, laboratory, or treatment room; a quarantine or isolation room; and a botanical grow room.
However, Huang discloses wherein said prefabricated structure (Fig. 1) is selected from the group consisting of: an in-plant office; a data center; a clean room ([0002]); a medical examination, testing, diagnostic, laboratory, or treatment room; a quarantine or isolation room; and a botanical grow room.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method7 of Greenholt wherein said prefabricated structure is selected from the group consisting of: an in-plant office; a data center; a clean room; a medical examination, testing, diagnostic, laboratory, or treatment room; a quarantine or isolation room; and a botanical grow room as disclosed by Huang in order to provide a hygienic area free from dust and dirt ([0002]).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenholt et al (“Greenholt”) (US 2013/0308303) in view of Wall (US 5,154,031).
Re claim 16, Greenholt as modified discloses the modular ceiling system of claim 11, but fails to disclose further comprising electrical, computer, or HVAC equipment installed on said modular ceiling grid system.
However, Wall discloses further comprising electrical, computer, or HVAC equipment (Col 4 lines 44-51) installed on said modular ceiling grid system (Fig. 10).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular ceiling system of Greenholt further comprising electrical, computer, or HVAC equipment installed on said modular ceiling grid system as disclosed by Wall in order to provide lighting and air conditioning to the space below (Col 4 lines 44-51).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenholt et al (“Greenholt”) (US 2013/0308303) in view of McGee et al (“McGee”) (US 2008/0216431).
Re claim 17, Greenholt as modified discloses the modular ceiling system of claim 11, but fails to disclose further comprising walkable decking installed on said modular ceiling grid system.
However, McGee discloses further comprising walkable decking (200) installed on said modular ceiling grid system (205).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular ceiling system of Greenholt further comprising walkable decking installed on said modular ceiling grid system as disclosed by McGee in order to allow walking across an upper surface to reach ceiling installations ([0031]).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635